                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN, DENA CATAN,                       )
HALEY JOHNSON, LYNNETTE CHESTER,                   )
KIMBERLY JOHNSON, JOSEPH CATAN,                    )
BARBARA BELL, DOUG CRUMRINE,                       )
LAJUAN PRESTON, TIMOTHY TERRY,                     )
JULIETTE          ONODY,       CONSTANCE           )
GERMOND MCCORD, TIMOTHY R.                         )
AKERS, JULIE BURKE, PATRICIA                       )   Case No. 1:17-cv-05648
BEHNKE, EDWARD J. BURKE, STEPHEN                   )
WEIGEL, DORA A. BROWN BRANCH,                      )   Hon. John J. Tharp, Jr.
SOAD       HAMDAN,        VICKIE       ISAAC,      )
DEMETRIA ANDERSON, KEITH MAGINN,                   )   Magistrate Judge Jeffrey Cole
JUDITH J. DRAKE, DESIREE WEBBER-                   )
VAN BOXTEL, CHRISTINA NYAKAS,                      )
CHRISTINA H. ENDICOTT, SHERYL                      )
KELLY, SCOTT J. AUSTIN, MIN LI,                    )
CARLA J. PATTERSON, BOBBI GORDON,                  )
CARRIE BEAN, LISA JOY, KATHY L.                    )
RUNKLE, VERONICA VERA, JULIE F.                    )
KRESKO, SANDRA STUART, DEANNA                      )
JONES, and DEBORAH A. BRASIER on                   )
behalf of themselves and on behalf of all others   )
similarly situated,                                )
                                                   )
                     Plaintiffs,                   )
     v.                                            )
                                                   )
TWIN HILL ACQUISITION COMPANY,                     )
INC., a California corporation, AMERICAN           )
AIRLINES GROUP INC., a Delaware                    )
corporation, AMERICAN AIRLINES, INC., a            )
Delaware corporation, PSA AIRLINES, INC.,          )
a Pennsylvania corporation, ENVOY AIR              )
INC., a Delaware corporation,                      )
                                                   )
                    Defendants.                    )



                 APPENDIX L TO THE SECOND AMENDED COMPLAINT
       520.    Plaintiff Suzanne Thierry (“Plaintiff Thierry”), a flight attendant, is a resident and

citizen of North Carolina and is currently domiciled in Charlotte, North Carolina. For purposes of

28 U.S.C. § 1332, Plaintiff Thierry is a citizen of North Carolina. Plaintiff Thierry is an employee

of American Airlines, Inc.

       521.    Plaintiff Thierry had adverse reactions while wearing the Twin Hill uniform. As a

result, in or about December 2016, she stopped wearing the Twin Hill uniform. But Plaintiff

Thierry continued to experience adverse reactions when she worked around others who wore the

Twin Hill uniforms, and informed American of this problem. She filed an Injury on Duty report

on numerous occasions, including in or about December 2016, January 2017, and February 2017,

regarding her proximity reactions. In or about February 2017, Plaintiff Thierry had a phone

conversation with her manager regarding her proximity reactions, and has since then spoken with

her manager in person on numerous occasions. On or about March 9, 2017, Plaintiff Thierry

emailed her manager regarding her ongoing proximity reactions to the uniforms. In or about April

2017, Plaintiff Thierry had a conversation with her manager and union base president regarding

her continued proximity reactions and the deletion of Injury on Duty reports she previously filed.

At no time did American ever reassign Plaintiff Thierry so that she would not have to work around

the Twin Hill uniforms. American knew that Plaintiff Thierry was suffering, and would continue

to suffer, proximity reactions, and instead of taking steps to ameliorate her suffering knowingly

continued to cause her bodily harm. Each time that American assigned Plaintiff Thierry to work

with others who were wearing Twin Hill uniforms while knowing that she would suffer a proximity

reaction was a separate, intentional tort by American.

       522.    Plaintiff Thierry asserts Counts I-VI against Defendants, and seeks to represent

both the Uniform Class and Proximity Reactor Class.
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THOR ZURBRIGGEN, DENA CATAN,                       )
HALEY JOHNSON, LYNNETTE CHESTER,                   )
KIMBERLY JOHNSON, JOSEPH CATAN,                    )
BARBARA BELL, DOUG CRUMRINE,                       )
LAJUAN PRESTON, TIMOTHY TERRY,                     )
JULIETTE          ONODY,       CONSTANCE           )
GERMOND MCCORD, TIMOTHY R.                         )
AKERS, JULIE BURKE, PATRICIA                       )   Case No. 1:17-cv-05648
BEHNKE, EDWARD J. BURKE, STEPHEN                   )
WEIGEL, DORA A. BROWN BRANCH,                      )   Hon. John J. Tharp, Jr.
SOAD       HAMDAN,        VICKIE       ISAAC,      )
DEMETRIA ANDERSON, KEITH MAGINN,                   )   Magistrate Judge Jeffrey Cole
JUDITH J. DRAKE, DESIREE WEBBER-                   )
VAN BOXTEL, CHRISTINA NYAKAS,                      )
CHRISTINA H. ENDICOTT, SHERYL                      )
KELLY, SCOTT J. AUSTIN, MIN LI,                    )
CARLA J. PATTERSON, BOBBI GORDON,                  )
CARRIE BEAN, LISA JOY, KATHY L.                    )
RUNKLE, VERONICA VERA, JULIE F.                    )
KRESKO, SANDRA STUART, DEANNA                      )
JONES, and DEBORAH A. BRASIER on                   )
behalf of themselves and on behalf of all others   )
similarly situated,                                )
                                                   )
                     Plaintiffs,                   )
     v.                                            )
                                                   )
TWIN HILL ACQUISITION COMPANY,                     )
INC., a California corporation, AMERICAN           )
AIRLINES GROUP INC., a Delaware                    )
corporation, AMERICAN AIRLINES, INC., a            )
Delaware corporation, PSA AIRLINES, INC.,          )
a Pennsylvania corporation, ENVOY AIR              )
INC., a Delaware corporation,                      )
                                                   )
                    Defendants.                    )



                APPENDIX M TO THE SECOND AMENDED COMPLAINT
       523.    Plaintiff Monte E. Dunard (“Plaintiff Dunard”), a pilot, is a resident and citizen of

Virginia and is currently domiciled in Woodbridge, Virginia. For purposes of 28 U.S.C. § 1332,

Plaintiff Thierry is a citizen of Virginia. Plaintiff Thierry is an employee of American Airlines,

Inc.

       524.    Plaintiff Dunard had adverse reactions while wearing the Twin Hill uniform. As a

result, in or about April 2017, he stopped wearing the Twin Hill uniform. But Plaintiff Dunard

continued to experience adverse reactions when he worked around others who wore the Twin Hill

uniforms, and informed American of this problem. In or about December 2018, Plaintiff Dunard

wrote his Chief Pilot regarding the proximity reactions he was experiencing since he stopped

wearing the Twin Hill uniform. At no time did American ever reassign Plaintiff Dunard so that he

would not have to work around the Twin Hill uniforms. American knew that Plaintiff Dunard was

suffering, and would continue to suffer, proximity reactions, and instead of taking steps to

ameliorate his suffering knowingly continued to cause him bodily harm. Each time that American

assigned Plaintiff Dunard to work with others who were wearing Twin Hill uniforms while

knowing that he would suffer a proximity reaction was a separate, intentional tort by American.

       525.    Plaintiff Dunard asserts Counts I-VI against Defendants, and seeks to represent

both the Uniform Class and Proximity Reactor Class.
                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that the foregoing Appendices L and M to

Plaintiffs’ Second Amended Class Action Complaint was filed electronically with the Clerk of

the Court using the CM/ECF system on this 7th day of January 2019, and served electronically on

all counsel of record.


                                                          /s/ Todd L. McLawhorn
